DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

REASONS FOR ALLOWANCE
3.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“determining M domain names in a DNS system, and a plurality of pieces of feature dimension information of each of preset categories corresponding to each of the M domain names according to a DNS traffic log, wherein M is an integer more than or equal to 1; 
determining association identifier information associated with each of the M domain names, wherein the association identifier information comprises at least one of an IP address and identity information; 
determining a cluster score of each of the preset categories of the DNS system according to association relationships between each of the M domain names and the association identifier information and further in view of the plurality of pieces of feature dimension information of each of preset categories corresponding to each of the M domain names, or according to attribute information of each of the M domain names and further in view of the plurality of pieces of feature dimension information of each of preset categories corresponding to each of the M domain names; and determining a total system score of the DNS system according to the cluster score of each of the preset categories of the DNS system; wherein the determining the cluster score of each of the preset categories of the DNS system according to the association relationships between each of the M domain names and the association identifier information and further in view of the plurality of pieces of feature dimension information of each of preset categories corresponding to each of the M domain names, or according to the attribute information of each of the M domain names and further in view of the plurality of pieces of feature dimension information of each of preset categories corresponding to each of the M domain names comprises: 
grouping the association identifier information associated with each of the M domain names into a first entity element group, and obtaining N first entity element groups; and 
determining first cluster scores of the preset categories of the DNS system according to the N first entity element groups and the feature dimension information, wherein N is an integer more than or equal to 1, and less than or equal to M; 
Page 2 of 10Application No.: 16/498,900grouping domain names with differences between their attribute information being below a preset attribute threshold among the M domain names, and the association identifier information associated with the domain names into a second entity element group, and obtaining K second entity element groups; and 
determining second cluster scores of the preset categories of the DNS system according to the K second entity element groups and the feature dimension information, wherein K is an integer more than or equal to 1; and 
determining the cluster scores of the preset categories of the DNS system according to the first cluster scores of the preset categories and the second cluster scores of the preset categories.”
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) determine M domain names 2) a plurality of dimension information 3) preset categories 4) integers 5) a cluster score 6) domain names 7) system score 8) a DNS system 9) association identifiers 10) entity element group 11) attribute information. 
Subsequently, the Applicant Arguments/Remarks and the amended claims in respect to the USC 112 Rejection of Claim(s) 1, 5, 11 & 15 is hereby withdrawn. 
In addition, as evidenced by prosecution history (see at least 06/03/2022 Applicant Arguments/Remarks, 03/03/2022 Non -Final), the Applicants Arguments and amended claims are persuasive and overcomes the Double Patenting Rejection of the specifically ordered, enumerated features of the current Independent Claims. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

4. 	Claim(s) 1, 3-5, 11, 13-17 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457